IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-15-00028-CR

GEORGE RILEY WILLIAMS, JR.,
                                                                       Appellant
    v.

THE STATE OF TEXAS,
                                                                       Appellee



                              From the 272nd District Court
                                   Brazos County, Texas
                             Trial Court No. 14-00978-CRF-272


                               MEMORANDUM OPINION


         George Riley Williams, Jr. attempts to appeal from his conviction entered in the

272nd District Court in Brazos County on November 13, 2014. The certificate of right to

appeal indicates that Williams waived his right to appeal.                    TEX. R. APP. P. 25.2(d)

Accordingly, the appeal is dismissed.1




1  A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by
filing a petition for discretionary review, that petition must be filed in the Court of Criminal Appeals
                                                AL SCOGGINS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 19, 2015
Do not publish
[CRPM]




within 30 days after either the day the court of appeals’ judgment was rendered or the day the last timely
motion for rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2 (a).

Williams v. State                                                                                  Page 2